DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “the motor box extension includes a circumferential protrusion extending from within the outer shape”. It is unclear what structure or configuration is required for the circumferential protrusion to be considered “extending from within the outer shape”. The motor box extension is identified with reference number 18 and the circumferential protrusion is identified with reference number 20 in the instant application, both of which are shown in a cross-sectional view in Figure 3 (copied below).

    PNG
    media_image1.png
    515
    997
    media_image1.png
    Greyscale

It is unclear what portion or section is considered to be a location “within the outer shape” such that the protrusion can extend from such a location. Does this limitation require the structure of the trough 32 and/or the inclined surface 30? How are either of these portions located within the outer shape, which is understood to be defined by the outer surface of the extension? Does this limitation only require that the protrusion have a thickness such that part of it is defined by a section not specifically forming the outer surface? It is generally unclear what the metes and bounds of the limitation “extending from within the outer shape” are.
Claims 2-7 and 9-14 are rejected as being dependent upon a claim rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent Application Publication No. 2008/0093030) in view of Lacker (DE 10 2008 026 960) and Wieczorek (U.S. Patent No. 8,869,870). Note: A copy of a machine translation of the Lacker patent document has been provided with this Office Action. References to the disclosure of Lacker are directed to the machine translation.
Regarding claims 1, 8, and 15, Gutierrez discloses a motorized awning roller assembly (10) comprising an awning roller (20); a tubular motor (72) having a longitudinal axis [FIG. 2] coupled with the awning roller to drive the awning roller (paragraph 0033), and a seal enclosure including a motor box (14) having an exterior shape and sized to fit over an end (76) of the tubular motor (the collar 76 reads on an end of the tubular motor as it is directly connected and functionally supports the motor 72 via the spacer 74) [FIGS. 1, 2]; a motor box extension (13) having an outer shape corresponding to the exterior shape and engaging the motor box [FIG. 1], wherein the motor box extension includes a circumferential protrusion (the outer flange of the extension 13 that seats around the roller 20 reads on the circumferential protrusion) extending from within the outer shape (the outer flange of the extension 13 has a thickness as shown in Figure 2, wherein the thickness of the flange of corresponds to the thickness shown on the cap 17 shown in Figure 2), wherein the motor box and the motor box extension define a closed housing for the tubular motor [FIG. 1]. Gutierrez does not disclose a gasket or a seal.
Nonetheless, Lacker discloses a gasket (15) sandwiched between a motor box (12) and a motor box extension (13), wherein surfaces of the motor box and motor box extension between which the gasket is disposed are perpendicular to the longitudinal axis of the respective tubular motor (3) [FIG. 1]. Wieczorek further discloses a flexible seal (50) engaging a circumferential protrusion of a drive box extension (20) [FIGS. 2-7] and configured to engage a respective roller (34; the matching diameter of the lip 64 and the roller 34 provides a sealed connection, and at least the locking fingers 62 are flexible to fit over the corresponding tapers 56).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Gutierrez to include the gasket of Lacker and the flexible seal of Wieczorek, in order to prevent debris or moisture from entering the roller or motor that could cause premature failure, and to reduce vibration or noise in the assembly during operation.
Regarding claims 2 and 9, Gutierrez discloses that the motor box extension comprises a first central opening (opening defined by the outermost flange of the extension 13) that is sized to fit over the awning roller [FIG. 1].
Regarding claims 3, 4, 10, and 11, Gutierrez discloses the first central opening, but does not disclose the gasket.
Nonetheless, Lacker discloses a gasket (15) having a second central opening [FIG. 1] sized corresponding to a respective first central opening (5) in the motor box extension (13); wherein the gasket has an outer shape corresponding to the exterior shape of the motor box (12; paragraph 0026) [FIG. 1]. As described with respect to claims 1 and 8 above, it would have been obvious to one having ordinary skill in the art to have modified the enclosure of Gutierrez to include the gasket taught by Lacker, in order to prevent debris or moisture from entering the roller or motor housing.
Regarding claims 5 and 12, Gutierrez discloses that the circumferential protrusion is disposed around an exterior surface of the motor box extension (At least Figure 1 depicts the circumferential protrusion defined on the outermost flange of the extension 13).
Regarding claims 6, 7, 13, and 14, Gutierrez discloses the circumferential protrusion and the motor box extension, but does not disclose an inclined surface, a trough, or the flexible seal.
Nonetheless, Wieczorek discloses a circumferential protrusion (outwardly extending portion of the motor box extension 20) comprising an inclined surface (inclined surface of locking tabs 56) and a trough (the trough is defined at the detent behind each locking tab 56) on a motor box side of the circumferential protrusion [FIGS. 4, 7], wherein the flexible seal comprises an interior circumferential ridge (ridge defined by the openings in the fingers 62), wherein the interior circumferential ridge is positioned over the inclined surface into engagement with the trough [FIGS. 2-5]. As described with respect to claims 1 and 8 above, it would have been obvious to one having ordinary skill in the art to have modified the enclosure of Gutierrez to include the flexible seal disclosed by Wieczorek, in order to prevent debris from entering the roller or motor housing.

Response to Arguments
Applicant’s arguments, filed 11/30/21, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Lacker). It is noted that the new ground of rejection was necessitated by the amendments to the claims.
Applicant’s arguments with respect to the circumferential protrusion of Gutierrez have been considered but are not found persuasive. The limitation “extending from within the outer shape” is unclear, as noted in the rejection under 35 U.S.C. 112(b) above. Given a broadest reasonable interpretation in light of the specification, and as best understood, the limitation does not specifically require that the outer shape include the trough or a specific shape of the protrusion. “Extending from within the outer shape” is interpreted as only requiring that a portion of the protrusion be defined at a location that is not specifically located on the outer surface of the motor box extension. The flange of the extension 13 of Gutierrez has a thickness such that at least a portion of the flange (which defines the circumferential protrusion) is defined by an inner surface--the surface that contacts the roller tube, or the tapered portion of the motor box that extends from the opening 75. The limitation is at least very broad, and it is unclear what specific structure or configuration is intended to be required to be considered a protrusion extending from within the outer shape.

    PNG
    media_image2.png
    344
    761
    media_image2.png
    Greyscale

Given a broadest reasonable interpretation, the protrusion of Gutierrez does extend from within the outer shape in at least a direction parallel to the longitudinal axis of the assembly. The claim does not require a specific shape or extension direction of the circumferential protrusion that is not taught by Gutierrez. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a circumferential trough or outwardly radially projecting extension direction of the circumferential protrusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the bracket 14 and end cap 13 of Gutierrez are not correspondingly shaped. This argument is not found persuasive. The term “corresponding” is defined as “similar in position, purpose, form etc.” (per https://www.thefreedictionary.com/corresponding). The bracket 14 and end cap 13 (corresponding to the motor box extension and motor box, respectively) are at least similar in position and form, and they read on the claimed limitation “corresponding to the exterior shape”, as the bracket and end cap each have substantially circular outer shapes, and the end cap/extension is configured to fit over a collar 76 provided on the bracket/motor box 14, as described in at least paragraph 0033.
Applicant’s arguments with respect to the gasket of Feldstein are persuasive, and the new ground of rejection relies upon Lacker to teach the gasket. The gasket of Lacker meets the requirements of the claims as amended, as described in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634